As filed with the Securities and Exchange Commission on April 29, 2010 Registration No. 333-164769 UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 A MENDMENT N O . 1 TO F ORM S-1REGISTRATION STATEMENT UNDERTHE SECURITIES ACT OF 1933 ETFS PRECIOUS METALS BASKET TRUST Sponsored by ETF Securities USA LLC (Exact name of Registrant as specified in its charter) New York (State or other jurisdiction ofincorporation or organization) 1040 (Primary Standard IndustrialClassification Code Number) 26-[ 
